Citation Nr: 0909999	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right hydrocele, postoperative with surgical 
scar. 

2.  Entitlement to an extraschedular rating for right 
hydrocele, postoperative with surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had service from September 1978 to September 
1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran provided testimony at a May 2005 hearing before 
the regional office.  A transcript of the proceeding is 
associated with the claims folder.

The issues of entitlement to a disability evaluation in 
excess of 10 percent for right hydrocele, postoperative with 
surgical scar and entitlement to an extraschedular rating for 
residuals of a right hydrocele, postoperative with surgical 
scar are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to a disability evaluation in 
excess of 10 percent for right hydrocele, postoperative with 
surgical scar can be adjudicated.  Specifically, it is 
determined that the Veteran be furnished with notice in 
compliance with the guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Moreover, it is determined that an examination is necessary 
to determine the current nature, particularly all residuals, 
of the service-connected condition.  

At a March 2004 VA examination, the Veteran reported having 
frequency in urination during the day and night.  The Veteran 
indicated that while he has incontinence, he did not have to 
wear absorption pads.  He also reported functional 
impairment, including, being affected sexually and 
athletically.  The Veteran worked as a letter carrier for the 
United States Postal Service and stated that his condition 
affects his work, as he is on a walking route, which has 
proven to be painful at times, however he has not lost time 
from work.     

Upon examination, the examiner confirmed the Veteran's 
diagnosis of right hydrocele, post operative with surgical 
scar and indicated that there is no change in the current 
diagnosis.  The examiner concluded that the Veteran had 
symptoms of pain, increased frequency in urination, problems 
starting urination, incontinence, and impotence; however, the 
examiner did not specifically relate them to the service-
connected right hydrocele.

In a May 2005 hearing before the regional office the Veteran 
testified that the pain and symptoms he experiences due to 
his service-connected right hydrocele, postoperative with 
surgical scar have worsened since his surgery in 1999.  
Specifically, the Veteran stated that he has a urinary 
leakage problem due to his disability.  He further indicated 
that his leakage problem requires him to change absorption 
pads four to six times per day.  The Veteran also reported 
that due to his service-connected disability and residual 
symptoms, he experiences interference with his employment, as 
he always going to the restroom and has taken more than 700 
hours of sick leave since his surgery.    

At an October 2005 VA examination, the examiner noted that 
the Veteran must walk three miles per day as part of his job 
requirements.  He also noted the Veteran's discomfort in his 
right testicle due to his service-connected disability.  He 
further noted that the Veteran has incontinence and thus 
changes absorption pads four to five times per day, which 
cause the Veteran difficulty in meeting his job requirements.  
The examiner opined that the Veteran's incontinence is not 
related to his service-connected disability because they 
represent two anatomical areas.      

Despite the October 2005 VA examiner's opinion, the Board 
finds that clarification is needed before the appeal may be 
adjudicated.  The Veteran has consistently complained of 
urological symptoms and the VA examiner in March 2004 was not 
sufficiently clear as to whether the Veteran's urinary and 
incontinence problems are residuals of his service-connected 
disability.  The examination conducted on remand should 
clarify the extent of the service-connected disability.  

Regarding entitlement to an extraschedular rating for right 
hydrocele, postoperative with surgical scar, in exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's right 
hydrocele disability appears to have caused interference with 
employment.  During a hearing before the regional office in 
May 2005, the Veteran reported that he missed approximately 
746 hours of work due to his service-connected disability.  
In addition, in October 2004, the Veteran's employer 
indicated that since the Veteran's 1999 surgery for the 
aforementioned disability, his job performance has 
deteriorated and he has used an excessive amount of sick 
leave.  The RO has not addressed the issue of extraschedular 
consideration for the service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran stated that his service-connected condition has 
forced him to miss multiple hours of work and to curtail his 
activities at work.  He includes pain from the surgical scar 
and urinary complaints in his assertion; however, as 
discussed herein, it is still to be determined whether the 
urinary symptoms are related to the service-connected right 
hydrocele.  Thus, after the examination, the AMC/RO should 
consider whether the issue of entitlement to an increased 
rating on an extraschedular has been raised and take 
appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.R.F. § 3.159(e), 
and any other applicable legal precedent. 
 Specifically, The RO should furnish the 
Veteran notice in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and  severity of his service-
connected right hydrocele, postoperative 
with surgical scar.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and/or tests deemed to be 
necessary by the examiner should be 
accomplished.  

Based on the examination and review of 
the record, the examiner should identify 
all residuals of the service-connected 
right hydrocele, postoperative with 
surgical scar.  The examiner should 
specifically comment on whether the 
urinary and incontinence symptoms are 
related to his service-connected 
disability.  If it is determined that 
those symptoms are related, the examiner 
should comment on the severity of those 
symptoms.  

All opinions expressed should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

3.  Thereafter, readjudicate all issues 
on appeal, to include entitlement to a 
disability evaluation in excess of 10 
percent for right hydrocele, 
postoperative with surgical scar and 
entitlement to an extraschedular rating 
for right hydrocele, postoperative with 
surgical scar, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




